                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   March 29, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION

KAREN TAYLOR,                           §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §        CIVIL ACTION NO. H-17-673
                                        §
TASER INTERNATIONAL, INC.,              §
                                        §
            Defendant.                  §

                            MEMORANDUM OPINION

      Pending before the court1 are: (1) Plaintiff’s Motion to

Exclude Opinion Testimony that the TASER X2 is as Effective as the

TASER X26 (Doc. 70); (2) Defendant’s Motion to Exclude Certain

Experts’ Opinions (Doc. 74); and Defendant’s Motion for Summary

Judgment (Doc. 76).2       The court has considered the motions, the

responses, the replies, and the applicable law.              For the reasons

set forth below, the court DENIES Plaintiff’s motion to exclude and

GRANTS IN PART AND DENIES IN PART Defendant’s motion to exclude.

The court GRANTS IN PART AND DENIES IN PART Defendant’s Motion for

Summary Judgment.

                            I.   Case Background

      Plaintiff    filed this     products-liability      action    against         a


      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 105, Ord. Dated
May 29, 2018.

      2
             Also pending is Defendant’s redacted version of the motion for
summary judgment (Doc. 77), which is identical in substance to the sealed motion
for summary judgment. Therefore, in accordance with the ruling expressed herein,
that motion is GRANTED IN PART AND DENIED IN PART.
company that supplied the Houston Police Department (“HPD”) with

Conducted Electrical Weapons (“CEWs”),3 alleging that Plaintiff

suffered injuries in an assault by a suspect when the CEW Plaintiff

was using failed to subdue the individual.4

A.   Factual History

      The parties submitted statements of facts and filed responses

and replies thereto.       The court relies on all of those briefs to

craft the following sections on undisputed facts and disputed facts

and inferences.

      1.   Undisputed Facts

      From 2003 to 2014, Defendant produced the TASER X26E CEW

(“X26E”).5     In September 2013, Defendant and the City of Houston

entered into a contract for the sale of the newer TASER X2 CEWs

(“X2s”) for the city’s police force over a five-year period at a

purchase price of more than $8 million.6              The underlying email

quote included a statement on warranties with the following heading



      3
            CEWs are known by several other names: Electronic Control Devices,
Conducted Energy Devices, and Electronic Control Weapons. See Doc. 71, Def.’s
Statement of Facts in Support of Mot. for Summ. J. & Daubert Mot. (“Def.’s
Statement of Facts”) p. 4 n.3.

      4
             See Doc. 1, Pl.’s Orig. Compl.

      5
            See Doc. 71, Def.’s Statement of Facts ¶ 22; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts in Support of Mot. for Summ. J. & Daubert Mot. (“Pl.’s
Resp. to Def.’s Statement of Facts”) p. 7.
      The record evidence refers to the X26E and the TASER X26 CEW (“X26”). It
is unclear whether those are one and the same model. To avoid confusion, where
the record specifically refers to the X26E, the court does so as well.

      6
            See Doc. 71, Def.’s Statement of Facts ¶ 8; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 4.

                                       2
in bold typeface as here: “Warranty; Exclusions and Limitations;

Release,” which stated in part, “TASER specifically disclaims any

and   all   statutory     or   implied       warranties,   including    without

limitation, warranties of merchantability, design fitness for a

particular purpose . . . .”7         An attachment to the email included

a similar warranty in bold typeface that disclaimed the implied

warranties of merchantability and fitness for a particular purpose,

among others.8

      That same month, Defendant shipped the first 2,188 X2s and

related accessories, valued at $2.8 million.9              Plaintiff received

an individually boxed X2 from that shipment; it is the CEW at issue

in this case.10

      The box in which Plaintiff’s X2 was packaged also contained

Defendant’s “Warranty, Limitations and Release - Law Enforcement

Products,” which read in bold typeface:

      TASER specifically disclaims any and all statutory or
      implied   warranties,   including   without  limitation,
      warranties of merchantability, design, fitness for a
      particular purpose, arising from a course of dealing,
      usage or trade practice, warranties against hidden or
      latent   defects,   and    warranties   against   patent


      7
            Doc. 71, Def.’s Statement of Facts ¶ 11; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 4.

      8
            See Doc. 71, Def.’s Statement of Facts ¶ 11; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 4.

      9
            See Doc. 71, Def.’s Statement of Facts ¶ 8; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 4.

      10
            See Doc. 71, Def.’s Statement of Facts ¶¶ 8, 24; Doc. 83, Pl.’s Resp.
to Def.’s Statement of Facts pp. 4, 7.

                                         3
      infringement. If statutory or implied warranties cannot
      be lawfully disclaimed, then all such warranties are
      limited to the duration of the express warranty described
      above and limited by the other provisions contained in
      this warranty document.11

      According to its specifications, the X2’s electrical output

consisted of the following:

      (1) pulse duration: 50-125 microseconds . . .[;] (2) peak
      loaded voltage: 840-1440 volts[;] (3) pulse rate: 19 ± 1
      pulses per second[;] (4) full pulse charge: 63 ± 9
      microcoulombs . . .[;] and [(5)] current: 1.2
      milliamperes.12

The   X2   was    “designed   to   use       electrical    impulses   to   cause

stimulation of both the sensory and motor nerves [“called Neuro-

Muscular Incapacitation” (“NMI”)] to temporarily incapacitate a

target.”13       The discharge cycle upon pulling and releasing the

trigger the first time lasts five seconds.14              The X2 has options of

re-energizing the deployed probes for another five seconds or

deploying of a second pair of probes.15             The X2 is also equipped

with “data download capabilities that record the date, time, and




      11
            Doc. 71, Def.’s Statement of Facts ¶ 10; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 4.

      12
            Doc. 71, Def.’s Statement of Facts ¶ 12; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 4.

      13
            Doc. 71, Def.’s Statement of Facts ¶ 14; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 5.

      14
            See Doc. 71, Def.’s Statement of Facts ¶ 18; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 5.

      15
            See Doc. 71, Def.’s Statement of Facts ¶ 18; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 5.

                                         4
duration of each CEW activation.”16

      In May 2008, Plaintiff was hired by HPD as a patrol officer.17

While on duty on October 8, 2015, Plaintiff was in a physical fight

with Florence Walker (“Walker”).18 During the encounter, Plaintiff

physically struggled with Walker and, due to their proximity, was

unable to deploy her X2 or her baton at that time.19            In an attempt

to create space between them, Plaintiff struck Walker in the upper

torso, but Walker grabbed Plaintiff and tried to bite her.20

Plaintiff attempted another hand strike to Walker’s upper torso,

but Walker ducked, and Plaintiff struck Walker “solidly on top of

her forehead,” causing Plaintiff “a large amount of [hand] pain and

discomfort.”21

      Walker fell, and Plaintiff armed her X2.22          As Walker stood up

and lunged toward Plaintiff, Plaintiff deployed the X2 into the


      16
            Doc. 71, Def.’s Statement of Facts ¶ 19; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 5.

      17
            Doc. 71, Def.’s Statement of Facts ¶ 1.

      18
            See Doc. 88, Pl.’s Resp. in Opp. to Def.’s Mot. for Summ. J. (“Pl.’s
Statement of Facts”) ¶ 1; Doc. 102, Def.’s Resp. & Objs. to Pl.’s Statement of
Undisputed Material Facts (“Def.’s Resp. to Pl.’s Statement of Facts”), Resp. to
¶ 1.

      19
            See Doc. 71, Def.’s Statement of Facts ¶ 33; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

      20
            See Doc. 71, Def.’s Statement of Facts ¶ 33; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

      21
            Doc. 71, Def.’s Statement of Facts ¶ 34 (quoting Doc. 72-1, Ex. 1 to
Def.’s Statement of Facts, Pl.’s Incident Report p. 2); see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 7.

      22
            See Doc. 71, Def.’s Statement of Facts ¶ 34; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

                                       5
center of Walker’s torso.23 Walker “became rigid and fell over onto

the concrete” and hit her face causing her mouth to bleed.24

Plaintiff believed, at the time, that this deployment was effective

for the full five-second cycle.25            Walker stood up and shouted that

she was going to kill Plaintiff, after which Plaintiff deployed her

X2 a second time, hitting Walker “center mass.”26                Walker “almost

immediately” pulled out the probes.27                 Plaintiff unsuccessfully

attempted to re-energize the deployed probes.28

      Thereafter,     Walker     encountered      a   witness,   Raymond      Davis

(“Davis”). The details of the encounter are disputed and discussed

in   the   next    section.       Plaintiff      chased    Walker      who,   after

encountering      Davis,   ran   into    the    bathroom   at    the    store   and

barricaded herself inside.29            When other officers arrived, they



      23
            See Doc. 71, Def.’s Statement of Facts ¶ 34; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

      24
            Doc. 71, Def.’s Statement of Facts ¶ 34 (quoting Doc. 72-1, Ex. 1 to
Def.’s Statement of Facts, Pl.’s Incident Report p. 2); see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 7.

      25
            See Doc. 71, Def.’s Statement of Facts ¶ 35; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

      26
            See Doc. 71, Def.’s Statement of Facts ¶ 37 (quoting Doc. 72-1, Ex.
1 to Def.’s Statement of Facts, Pl.’s Incident Report p. 2); see also Doc. 83,
Pl.’s Resp. to Def.’s Statement of Facts p. 7.

      27
            Doc. 71, Def.’s Statement of Facts ¶ 37 (quoting Doc. 72-2, Ex. 2 to
Def.’s Statement of Facts, Dep. of Pl. p. 150); see also Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

      28
            See Doc. 71, Def.’s Statement of Facts ¶ 38; see also Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 7.

      29
            See Doc. 71, Def.’s Statement of Facts ¶ 38; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7.

                                         6
eventually were able to secure Walker.30

      At the scene, Plaintiff was treated only for a hand injury and

did not indicate in her incident report that she suffered a back

injury.31     Two weeks later, Plaintiff also complained of a back

injury and sought treatment.32

      2.     Disputed Facts and Inferences

      In at least three material areas, as outlined by the parties

in   their    statements     of   facts,      the    facts   or   the   inferences

reasonably drawn from those facts are in dispute: (1) comparative

effectiveness between the X2 and other models; (2) the timeline

vis-à-vis Plaintiff’s deployment of the X2; and (3) the cause of

Plaintiff’s back injury.          The court recounts those disputes.

      One officer on the scene stated that Plaintiff told him that

her X2 did not work, and another officer on the scene said that

Plaintiff     was   upset   about   the       X2’s   performance.33      Defendant

disputes that these were accurate portrayals of the officers’




      30
            See Doc. 71, Def.’s Statement of Facts ¶ 38; Doc. 83, Pl.’s Resp. to
Def.’s Statement of Facts p. 7; Doc. 88, Pl.’s Statement of Facts ¶¶ 21, 29; Doc.
102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶¶ 21, 29.

      31
            See Doc. 71, Def.’s Statement of Facts ¶ 39; Doc. 72-1, Ex. 1 to
Def.’s Statement of Facts, Pl.’s Incident Report; Doc. 83, Pl.’s Resp. to Def.’s
Statement of Facts p. 7; Doc. 88, Pl.’s Statement of Facts ¶ 2; Doc. 102, Def.’s
Resp. to Pl.’s Statement of Facts, Resp. to ¶ 2.

      32
            See Doc. 71, Def.’s Statement of Facts ¶¶ 39, 53; Doc. 83, Pl.’s
Resp. to Def.’s Statement of Facts p. 7; Doc. 88, Pl.’s Statement of Facts ¶ 2;
Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶ 2.

      33
              See Doc. 88, Pl.’s Statement of Facts ¶¶ 11-12.

                                          7
statements.34

         The main phase charge of a CEW is “the single most important

electrical parameter” and is important in determining its ability

to cause NMI.35      The earlier model X26E had a main phase charge of

approximately 100 microcoulombs.36            Although Defendant does not

dispute the accuracy of the TASER X26 CEW’s (“X26”) main phase

charge; Defendant states that charge is not the only significant

factor and that the X26 and other older-generation CEWs had a

different waveform than the X2 and lacked charge metering.37

         Defendant also markets a consumer CEW, the TASER Pulse, that

has a charge of ninety microcoulombs and uses the same type of

circuit as the X2.38       Defendant disputes that the X2 and the Pulse

have the same circuits and waveforms.39

         Plaintiff offers a timeline of events based on the HPD data

download report from the X2, which indicated that Plaintiff’s first

trigger pull occurred at 12:46 p.m.40           Harmonizing this time stamp


         34
              See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶¶
11-12.

         35
            Doc. 88, Pl.’s Statement of Facts ¶ 37 (quoting Doc. 88-8, Ex. H to
Pl.’s Statement of Facts, Dep. of Bryan Chiles pp. 15-16); see also id. ¶ 31.

         36
              See Doc. 88, Pl.’s Statement of Facts ¶ 31.

         37
              See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶
31.

         38
              See Doc. 88, Pl.’s Statement of Facts ¶ 35.

         39
              See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶
35.

         40
              See Doc. 88, Pl.’s Statement of Facts ¶ 13.

                                        8
with the time of her call for assistance at 12:51 while she was

heard physically engaging Walker, Plaintiff raises an inference

that she and Walker fought after the first deployment of the X2.41

Defendant, however, produced evidence that the weapon’s internal

clock was running five minutes and eleven seconds slow, meaning

that    Plaintiff’s    call   for   help   while   struggling     with   Walker

occurred nearly contemporaneously with her first trigger pull.42

       Davis, the witness, reported that after Walker fell and hit

her head, she jumped up immediately and ran to him.43               Davis said

that Walker hugged him for a “long time” before Plaintiff pulled

Walker away.44      Defendant disputes that the witness said Walker

jumped up immediately and disputes any insinuation that the first

deployment did not incapacitate Walker for the full five seconds.45

Defendant also disputes any suggestion that fighting occurred after

the first deployment because, in addition to saying that Plaintiff

pulled Walker away, Davis also said that he was “positive” no

fighting occurred after Walker jumped back up.46               Defendant also


      41
            See Doc. 88, Pl.’s Statement of Facts ¶¶ 13, 16, 20; Doc. 102, Def.’s
Resp. to Pl.’s Statement of Facts, Resp. to ¶¶ 13, 16, 20.

       42
            See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶
13.

       43
            See Doc. 88, Pl.’s Statement of Facts ¶¶ 7-8.

       44
            Doc. 88-4, Ex. D to Pl.’s Statement of Facts, Dep. of Raymond Davis
p. 47; see also Doc. 88, Pl.’s Statement of Facts ¶ 9.

       45
            See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶¶
7-8.

       46
            Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶ 9.

                                       9
points to Plaintiff’s incident report that did not describe any

physical contact with Walker after the first deployment, but

Plaintiff has since recalled the incident differently.47

      Although Plaintiff did not initially claim a back injury,

Sergeant Richard Reyna (“Reyna”) testified that he was “aware

during [his] time as a Houston police officer where someone ha[d]

been injured in a course of a fight and [did] not realize the full

extent of their injuries on the . . . day of the fight.”48

Defendant    disputes    that   Reyna’s     deposition      response   could    be

understood to mean that such a phenomenon was “common,” a word

Plaintiff interjected into the deposition testimony.49                  Officer

Darrell    Williams    (“Williams”)     testified,     in    response   to     the

question whether he recalled Plaintiff mentioning a back injury at

the time of the altercation, that “Police are typically more

concerned about knives and guns; and, you know, if you’re alive and

you’re not stabbed or shot, you know, it’s a good day.”50 Defendant

disputes Plaintiff’s embellishment of Williams’s statement that he

was “not surprised” Plaintiff did not report her back injury on the




      47
            See Doc. 71, Def.’s Statement of Facts ¶ 41.

      48
            Doc. 88-2, Ex. B to Pl.’s Statement of Facts, Dep. of Reyna p. 85;
see also Doc. 88, Pl.’s Statement of Facts ¶ 4.

      49
            Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶ 4; see
also Doc. 88, Pl.’s Statement of Facts ¶ 4.

      50
            Doc. 88, Pl.’s Statement of Facts ¶ 4 (quoting Doc. 83-7, Ex. G to
Pl.’s Resp. to Def.’s Statement of Facts, Dep. of Williams p. 24).

                                       10
day of the fight with Walker.51

      A physician who performed a physical examination of Plaintiff

pursuant to the Federal Rules of Civil Procedure 35 testified, that

Plaintiff’s back injury was “what’s called a lumbar radiculopathy”

that, hypothetically, could have resulted from a rotational injury

caused by a physical         fight with another person.52            Defendant

disputes that this amounts to a causation opinion that Plaintiff’s

back injury resulted from her altercation with Walker.53

B.   Procedural History

      On March 2, 2017, Plaintiff filed this lawsuit, asserting

claims of negligence in the manufacturing of the X2, strict tort

liability in the designing and marketing of the X2, breaches of the

express warranty and the implied warranties of merchantability and

suitability related to the X2’s effectiveness, and violations of

the Texas Deceptive Trade Practices Act54 (“DTPA”) through false,

deceptive, and misleading representations and failure to disclose




      51
            Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶ 5; see
also Doc. 88, Pl.’s Statement of Facts ¶¶ 5, 27; Doc. 102, Def.’s Resp. to Pl.’s
Statement of Facts, Resp. to ¶ 27.

      52
            Doc. 87-15, Ex. O to Pl.’s Opp. to Def.’s Consolidated Daubert Mot.
to Exclude Certain Pl.’s Experts & Ops. (“Pl.’s Resp. to Def.’s Mot. to
Exclude”), Dep. of Andrew Kant (“Kant”) pp. 23-24; see also Doc. 88, Pl.’s
Statement of Facts ¶ 3.

      53
            See Doc. 102, Def.’s Resp. to Pl.’s Statement of Facts, Resp. to ¶
3.

      54
            Tex. Bus. & Com. Code §§ 17.41-17.63.

                                       11
material information.55          Plaintiff sought compensatory damages for

physical      pain,     mental   anguish,       lost   wages,     loss     of    earning

capacity, physical impairment, medical-care expenses, out-of-pocket

economic loss, enhanced statutory damages, costs, attorneys’ fees,

and pre- and post-judgment interest.56

      On July 27, 2017, Plaintiff timely amended her complaint.57

Plaintiff      significantly          rewrote    and    expounded        the     factual

allegations; however, she added no additional causes of action.58

In addition to the relief requested in her original complaint,

Plaintiff sought exemplary damages.59

      On     August     17,   2017,    Defendant   filed     a    motion    to    strike

portions      of   Plaintiff’s        amended   complaint,       arguing    that    they

contained “immaterial, inflammatory and superfluous statements that

have nothing to do with Plaintiff’s claims, and are solely intended

to improperly cast TASER in a derogatory light and try this case in

the   media.”60         Defendant      simultaneously      filed    an     answer   and

counterclaim to the amended complaint.61               On October 31, 2017, the


      55
              See Doc. 1, Pl.’s Orig. Compl. pp. 6-8; Doc. 24, Pl.’s 1 st Am. Compl.
pp. 17-24.

      56
              See Doc. 1, Pl.’s Orig. Compl. pp. 8-9.

      57
              See Doc. 24, Pl.’s 1 st Am. Compl.

      58
              See id.

      59
              See id. pp. 24-26.

      60
              Doc. 32, Def.’s Mot. to Strike Portions of Pl.’s 1 st Am. Compl. p.
1.

      61
              See Doc. 33, Def.’s Ans. & Countercl. to 1 st Am. Compl.

                                           12
court denied Defendant’s motion to strike, and, on November 17,

2017, Defendant filed an amended answer and counterclaim.62                          In the

amended     answer,       Defendant       asserted     forty-one        defenses       and

affirmative defenses.63 Defendant’s “counterclaim” consisted solely

of a request for the award of “court costs and reasonable and

necessary attorneys’ fees” under the provisions of the DTPA, based

on the assertion that Plaintiff’s claims “are groundless in fact or

law,    brought     in    bad    faith,     or   brought       for    the   purpose         of

harassment.”64

       In   April   2018,       following    a   period    of discovery         and    the

exchange of reports by the designated experts, each party filed a

motion to exclude certain expert testimony of the other side.65

Defendant also filed a motion for summary judgment.66                       All of these

motions are fully briefed.

                            II.    Motions to Exclude

       Plaintiff filed a motion to exclude the opinion expressed by

three of Defendant’s experts that the X2 is as effective as the X26




       62
            See Doc. 44, Ord.       Dated Oct.   31,   2017;   Doc.   47,   Def.’s   Ans.    &
Countercl. to 1 st Am. Compl.

       63
             See Doc. 47, Def.’s Ans. & Countercl. to 1 st Am. Compl. pp. 41-47.

       64
             Id. p. 47.

      65
            See Doc. 70, Pl.’s Mot. to Exclude Op. Test. that the Taser X2 is as
Effective as the Taser X26 (“Pl.’s Mot. to Exclude”); Doc. 74, Def.’s Mot. to
Exclude Certain Experts’ Ops. (“Def.’s Mot. to Exclude”).

       66
             See Doc. 76, Def.’s Mot. for Summ. J.

                                            13
at stopping suspects.67 Defendant filed a motion to exclude certain

opinions by three of Plaintiff’s experts, specifically, opinions

regarding the X2, medical and electrical engineering conclusions

about      its   effectiveness,    and        medical   causation   related   to

Plaintiff’s back injury.

A.   Legal Standard

      Under the Federal Rules of Evidence and related case law, an

expert may be qualified by “knowledge, skill, experience, training,

or education.”      Fed. R. Evid. 702.         “[T]o qualify as an expert, the

witness must have such knowledge or experience in his field or

calling to make it appear that his opinion or inference will

probably aid the trier in his search for truth.”              United States v.

Hicks, 389 F.3d 514, 524 (5th Cir. 2004)(internal quotation and

alteration marks omitted)(quoting United States v. Bourgeois, 950

F.2d 980, 987 (5th Cir. 1992)).

      If an opinion is based solely or primarily on experience, it

“must be grounded in an accepted body of learning or experience in

the expert’s field.” Fed. R. Evid. 702, advisory committee’s note,

2000 Amends.        The witness must connect the experience to the

conclusion offered, must explain why the experience is a sufficient

basis for the opinion, and must demonstrate the appropriateness of

the application of the experience to the facts.               Id.   Although an


      67
            To the extent Plaintiff is asking the court to disallow lay testimony
on this issue, the court declines to entertain that request at this time and will
address it at the pretrial conference if filed in the form of a motion in limine.

                                         14
expert need not be highly qualified to testify on a given topic,

his testimony on subjects in which he is not qualified must be

excluded.      Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009).

      The expert’s testimony must be both relevant and reliable.

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999); Smith v.

Goodyear Tire & Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007); see

also Fed. R. Evid. 702 & advisory committee’s note, 2000 Amends.

The   burden    of   establishing   this   predicate    for   the   expert’s

testimony falls on the party producing the expert. Mathis v. Exxon

Corp., 302 F.3d 448, 459-60 (5th Cir. 2002).           The trial court has

the responsibility of determining whether that party has met its

burden.     Fed. R. Evid. 104(a); Mathis, 302 F.3d at 459-60.            The

trial judge has “wide latitude in determining the admissibility of

expert testimony;” yet, “the rejection of expert testimony is the

exception rather than the rule.”           Fed. R. Evid. 702, advisory

committee’s note, 2000 Amends.; Wilson v. Woods, 163 F.3d 935, 936-

37 (5th Cir. 1999)(quoting Watkins v. Telsmith, Inc., 121 F.3d 984,

988 (5th Cir. 1997)).

      To be relevant, the testimony must assist “the trier of fact

to understand the evidence or to determine a fact in issue.”           Fed.

R. Evid. 702.        The Federal Rules of Evidence define relevant

evidence as that which “has any tendency to make a fact more or

less probable than it would be without the evidence” and “the fact

is of consequence in determining the action.”           Fed. R. Evid. 401.


                                    15
       Reliability hinges on the sufficiency of the facts or data

upon   which   the   opinion   is   based,   the   dependability    of   the

principles and methods employed, and the proper application of the

principles and methods to the facts of the case.        See Fed. R. Evid.

702. In Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 593-94

(1993), the U.S. Supreme Court outlined several reliability factors

for scientific testimony: (1) whether the theory or technique has

been tested; (2) whether it has been subjected to publication and

peer review; (3) whether it has a known or potential rate of error;

and (4) whether it is generally accepted or has gained only minimal

support within the relevant community.        When the testimony is not

scientific, these factors may apply even though the focus is on

experience and personal knowledge. See Kumho Tire Co., 526 U.S. at

151.    The trial judge must make certain that the expert applied

“the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.”         Kumho Tire Co., 526

U.S. at 152.

       The court’s gate-keeping responsibility is not intended to

infringe upon the adversarial process.         Cf. Daubert, 509 U.S. at

596    (“Vigorous    cross-examination,      presentation   of     contrary

evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible

evidence.”); Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d

546, 562 (5th Cir. 2004)(quoting United States v. 14.38 Acres of


                                     16
Land, More or Less Situated in Leflore Cty., Miss., 80 F.3d 1074,

1077 (5th Cir. 1996))(“[A]s a general rule, questions relating to

the bases and sources of an expert’s opinion affect the weight to

be assigned that opinion rather than its admissibility and should

be left for the jury’s consideration.”); 14.38 Acres of Land, More

or Less Situated in Leflore Cty. Miss., 80 F.3d at 1079 (“The

perceived flaws in the testimony of [the] experts are matters

properly to be tested in the crucible of adversarial proceedings;

they are not the basis for truncating that process.”).

B.   Plaintiff’s Motion to Exclude

     Plaintiff’s motion seeks to limit the testimony of three of

Defendant’s designated experts: (1) Jeffrey Ho (“Ho”), a medical

doctor who serves as Defendant’s Medical Director and who developed

the methodology and performed the testing on both the X26 and the

X2; (2) Magne Nerheim (“Nerheim”), an electrical engineer who

serves as Defendant’s Vice President of Research and Technical

Fellow; and (3) Dorin Panescu (“Panescu”), a biomedical scientist

and expert in cardiac devices.        Plaintiff “only seeks to exclude

the opinions of both Dr. Ho and Dr. Nerheim that the X2 and the X26

have equivalent (or better) effectiveness, and the similar, more

ambiguously expressed opinions of Panescu . . . regarding any

related effectiveness between the X2 and previous models.”68

Plaintiff explicitly does not question the qualifications of any of


     68
           Doc. 70, Pl.’s Mot. to Exclude p. 3.

                                    17
the three to offer expert testimony in his field of expertise.

      The court understands that the effectiveness of the X2 is a

fact of consequence in this case.              Without a doubt, the expert

testimony of all three of these experts is relevant in that their

opinions would help the jury determine the effectiveness of the X2

in comparison to the X26.69              Plaintiff’s challenges go to the

reliability of Defendant’s methodology for and adequacy of the

testing of the X2.         Because Ho developed the “human motivation

testing” methodology and performed the testing on the X2 and the

other two experts relied on that testing, Plaintiff argues, these

experts’ opinions “devolve merely to the ipse dixit of Dr. Ho.”70

      The   court    finds      that    Defendant   has    met       its   burden    of

demonstrating that Ho’s methodology is reliable because it has been

tested, has been published and peer reviewed, has statistical

significance,       and   has    been    accepted    by        the   University     of

Minnesota’s    School     of    Medicine.      Based      on    that    ruling,     the

reliability of the opinions of Nerheim and Panescu are not tainted

by any purported reliance on Ho’s methodology.

      As to Panescu, “Plaintiff additionally requests that [he] be

prohibited from referencing [American National Standards Institute,

the Crane Power Line Standards Organization (“ANSI/CPLSO”)] 17 in

his testimony unless and/or until the [c]ourt is satisfied that

      69
            Plaintiff does not challenge the prior testing used by Ho in testing
the X26.

      70
            Doc. 70, Pl.’s Mot. to Exclude p. 7.

                                         18
this standard is a legitimate, publicly available, safety standard

that was in effect when the X2 in issue in this case was designed

and manufactured.”71     Plaintiff argues that Panescu’s opinions

concerning whether the X2 electrical output met ANSI/CPLSO 17 are

not reliable because Panescu played a role in creating ANSI/CPLSO

17.   Framing its concern as TASER’s “working behind the scenes to

create a new ‘standard’ for determining the effectiveness of CEWs,”

Plaintiff suggests a nefarious purpose without any evidence of

improper action.72

      Defendant has also countered Plaintiff’s challenge to the

legitimacy of ANSI/CPLSO 17.        As a reviewer for the ANSI/CPLSO,

Panescu reviewed the standard prior to its adoption.       According to

Panescu, ANSI/CPLSO 17 is a safety standard applicable to high

voltage CEWs used by law enforcement agencies.        Panescu cited to

the CPLSO website, which provides information about the standard,

including the process by which standards are developed and general

information about the background, research, and subject matter of

the   ANSI/CPLSO   17.   By   all   appearances,   ANSI/CPLSO   17   is   a

legitimate, publicly available (albeit not free), safety standard.

Panescu cited to the 2017 version of the standard; if the standard

was created after the X2 was designed and manufactured, Plaintiff

can test its applicability to the X2 on cross-examination.                If


      71
           Id. p. 19.

      72
           Id. p. 8.

                                    19
Defendant has not turned over a copy of the ANSI/CPLSO 17, it must

do so or show cause why it is unable to do so.

     Based on Plaintiff’s motion to exclude, the court is confident

that Plaintiff’s counsel is more than capable of revealing any

flaws or shortcomings of these experts’ reports through cross-

examination and the presentation of contrary evidence at trial.

None of Plaintiff’s concerns, however, warrants the exclusion of

any expert opinions as each report meets the minimum threshold for

admissibility under Daubert and its progeny.

C.   Defendant’s Motion to Exclude

     Defendant’s motion seeks to limit the testimony of Mark Jones

(“Jones”), a political science professor, and Michael Leonesio

(“Leonesio”), a former police officer with “hands-on professional

experience using, testing, and forensically analyzing [electroshock

weapon (“ESW”)] performance.”73          Defendant also seeks to strike the

opinions of     Cameron     Jackson     (“Jackson”),     Plaintiff’s   treating

chiropractor.

     Defendant contends that Jones does not have the training,

knowledge,    or    experience     to    offer      “medical/physiological     or

electrical engineering opinions on the effectiveness of the TASER

X2 CEW, the central design issue in this case,” including opinions

drawn from a spreadsheet listing CEW deployments by HPD personnel

between   January    2011    and   April     2016    that   HPD   identified   as


     73
           Doc. 87, Pl.’s Resp. to Def.’s Mot. to Exclude p. 12.

                                        20
unsuccessful.74 Defendant also seeks to prevent Jones from offering

societal impact opinions as to what “could result if (1) the X2 is

less effective (which he has no opinion on)[] and if (2) someday

officers lose confidence in the X2 (which he has seen no evidence

of yet).”75

     Plaintiff   counters that     Defendant    is   “attack[ing]   Jones’

qualifications to render opinions he does not intend to render in

this case, and thereby attempts to seed doubt as to the reliability

of the opinions that he will render, all of which are squarely

within his professional expertise and the product of his unique

experience with evaluating the City of Houston’s use of TASERs.”76

Plaintiff represents that it does not intend to ask Jones whether

the X2 has less stopping power than the X26 because “Jones is

neither a medical doctor nor an engineer and has no particular

expertise in testing ESWs or measuring their output.”77             On the

other hand, Plaintiff does intend to solicit Jones’s opinion on

“exactly what can happen in this very community if the X2 at issue

is underpowered.”78

     The court agrees with the parties that Jones is not qualified



     74
          Doc. 74, Def.’s Mot. to Exclude p. 8; see also id. pp. 10-12.

     75
          Id. p. 12.

     76
          Doc. 87, Pl.’s Resp. to Def.’s Mot. to Exclude p. 5.

     77
          Id. p. 6.

     78
          Id. p. 5.

                                   21
to offer opinions on any scientific aspect of the X2, including its

effectiveness and/or stopping power.                Jones’s experience with CEWs

is limited to his participation as a researcher in a 2008 audit of

X26E deployments between December 2004 and June 2007 with the

purpose of examining police behavior and the impact of CEWs.

Defendant     concedes     that    Jones       is   qualified    to   discuss     these

research findings and, therefore, does not seek to exclude that

portion of his testimony.

      The     problem     area     is     Jones’s      testimony      as    to   public

policy/social utility “concerning the potential effect of arming

police     officers      with    less   powerful       TASERs.”79      As    Plaintiff

acknowledges, Jones employed that same type of analysis as used in

the   2008    audit      but    assumed    a    less    effective     weapon.       His

conclusions do not pass Daubert review for multiple reasons.

First, he does not have the extensive data that was available to

him for the 2008 audit on this “less effective weapon.”                             The

spreadsheet identifying deployments that HPD labeled unsuccessful

did not include nearly the information to which Jones had access in

2008.       Additionally, the document itself is of limited value

because it lacks basic information such as what model of CEW was

used and how the deployment was unsuccessful.                   Because of the lack

of information, reliable conclusions cannot be drawn and the

spreadsheet also must be excluded from evidence.


      79
             Id. p. 9.

                                           22
      Second, Jones’s opinions are irrelevant if not tied to the X2.

Jones is not qualified to make the determination that the X2 is

less effective than the X26E, and he does not have the factual

support for that conclusion.    Third, his opinion on the societal

impact of a less effective CEW will not help the jury reach a

decision in this particular product-liability case because no claim

is based on Plaintiff’s or any other officer’s confidence in the

X2.   Fourth, much of this portion of his testimony is not the

substance of expert opinion.      The jury is capable of reaching

logical, common-sense conclusions about what could happen if police

officers were armed with less effective CEWs and lost confidence in

their use.   Jones’s societal-impact opinions are excluded.

      Regarding Leonesio’s testimony, Defendant does not seek to

exclude opinions on Plaintiff’s use of force or opinions on the

testing performed on Plaintiff’s X2 but does seek to exclude all of

Leonesio’s opinions that rely on expertise in medical and/or

electrical engineering. Without a doubt, Leonesio is not qualified

to offer opinions in those areas of expertise.    Plaintiff agrees.

The difference lies in what the two sides view as falling in that

prohibited area of testimony.      Although Leonesio has years of

experience using and testing CEWs, he cannot serve as an expert on

ultimately scientific topics, such as incapacitation performance,

and he cannot formulate his own scientific opinions based on the

medical or engineering work or opinions of others.      If Plaintiff


                                 23
wants to rely on the work or opinions of others, she will need to

find another way to get that into evidence.        The court recognizes

that the line between the subjects on which Leonesio may opine and

those he may not is less than clear-cut and may require more

specific rulings pretrial or from the bench.

     Finally, Defendant moves to exclude the opinions of Jackson as

improperly disclosed and unreliable.           As Plaintiff’s treating

physician, who was not retained or specially employed to offer

expert testimony, he was not required to provide a written report.

See Fed. R. Civ. P. 26(2)(B).       The court finds that Plaintiff

complied with the disclosure requirements. Additionally, the court

will allow Jackson to testify as to causation regarding Plaintiff’s

back injury based on his treatment of Plaintiff.          Defendant may

raise all of its concerns in cross-examination.

                 III.   Motion for Summary Judgment

     Defendant’s motion for summary judgment seeks judgment in its

favor on all of Plaintiff’s claims.

     Before   addressing   the   merits   of   Defendant’s   dispositive

motion, the court turns to the parties’ objections to each other’s

statement of facts.     Except for including the date on which HPD

employed Plaintiff, the court did not rely on any of the evidence

to which either party objected as irrelevant or hearsay.            All

objections to evidence are OVERRULED.          Plaintiff’s objection to

Defendant’s sealing and redacting its filings is OVERRULED.


                                   24
      Additionally, Defendant seeks a spoliation instruction related

to   Plaintiff’s      self-serving       statements    about    post-deployment

fighting that contradict her incident report and other prior

statements.     Plaintiff failed to disclose a second witness, a tow-

truck driver who intervened to assist Plaintiff and who could

provide testimony on this topic.           Plaintiff explained that she did

so “to do him a solid.”80            According to Defendant, Plaintiff

contacted the driver when she was contemplating legal action, and

the driver refused to provide an affidavit.                Defendant contends

that her failure to disclose him in this case “arguably constitutes

perjury” but “certainly sanctionable discovery misconduct.”81

      The spoliation doctrine allows a jury to draw an inference

“that a party who intentionally destroy[ed] important evidence in

bad faith did so because the contents of those documents were

unfavorable to that party.”        Whitt v. Stephens Cty., 529 F.3d 278,

284 (5th Cir. 2008)(quoting Russell v. Univ. of Tex., 234 F. App’x

195, 207 (5th Cir. 2007)(unpublished)).              In order for the court to

permit a spoliation inference, the moving party must show bad faith

or bad conduct in relation to the destruction of evidence. Condrey

v. SunTrust Bank of Ga., 431 F.3d 191, 203 (5th Cir. 2005).

      Despite the accusation, Defendant fails to point the court to

actual     evidence   of   bad   faith    or   bad   conduct,   as   opposed   to

      80
            Doc. 71, Def.’s Statement of Facts ¶ 45 (quoting Doc. 72-22, Ex. 21
to Def.’s Statement of Facts, Pl.’s Facebook Posts p. 3730).

      81
             Doc. 76, Def.’s Mot. for Summ. J. p. 17.

                                         25
suspicious motivations and appearances of impropriety. Plaintiff’s

actions were perhaps bad judgment and improper under HPD policies,

but they occurred prior to the filing of this lawsuit and do not

manifest bad faith or bad conduct.     At the point that Plaintiff

contemplated legal action, she attempted to include the tow-truck

driver as a witness when she asked him to provide an affidavit.

Absent evidence of bad faith, an adverse inference or any other

sanction for spoliation is not warranted.   The court finds summary

judgment in Defendant’s favor an inappropriate sanction in light of

the evidence as a whole.   Plaintiff’s self-serving statements are

not the only evidence of post-deployment fighting.

A.   Legal Standard

     Summary judgment is warranted when the evidence reveals that

no genuine dispute exists regarding any material fact and the

moving party is entitled to judgment as a matter of law.   Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Stauffer v. Gearhart, 741 F.3d 574, 581 (5th Cir. 2014). A material

fact is a fact that is identified by applicable substantive law as

critical to the outcome of the suit.    Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); Ameristar Jet Charter, Inc. v.

Signal Composites, Inc., 271 F.3d 624, 626 (5th Cir. 2001).   To be

genuine, the dispute regarding a material fact must be supported by

evidence such that a reasonable jury could resolve the issue in

favor of either party.   See Royal v. CCC & R Tres Arboles, L.L.C.,


                                 26
736 F.3d 396, 400 (5th Cir. 2013)(quoting Anderson, 477 U.S. at

248).

       The movant must inform the court of the basis for the summary

judgment motion and must point to relevant excerpts from pleadings,

depositions, answers to interrogatories, admissions, or affidavits

that demonstrate the absence of genuine factual issues.                   Celotex

Corp., 477 U.S. at 323; Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992).       If the movant carries its burden, the nonmovant may

not rest on the allegations or denials in the pleading but must

respond with evidence showing a genuine factual dispute. Stauffer,

741 F.3d at 581 (citing Hathaway v. Bazany, 507 F.3d 312, 319 (5th

Cir.    2007)).      The    court   must    accept   all   of   the   nonmovant’s

uncontroverted evidence as true and draw all justifiable inferences

in her favor.      Coastal Agric. Supply, Inc. v. JP Morgan Chase Bank,

N.A., 759 F.3d 498, 505 (5th Cir. 2014)(quoting Anderson, 477 U.S.

at 255).

B.   Discussion

       With   regard   to    Plaintiff’s        products-liability      claims   of

negligence     and   strict    tort   liability,      Defendant       argues   that

Plaintiff has failed to produce evidence supporting her position on

the “only two things this [c]ourt needs to decide:” (1) whether the

X2 was underpowered as designed; and (2) whether Plaintiff and

Walker engaged in any post-deployment “fighting to support a causal




                                           27
link between the X2 CEW and Plaintiff’s alleged back injury.”82

Additionally, Defendant argues that it disclaimed all implied

warranties and that, among other arguments, Plaintiff produced no

evidence that she relied on any express warranty.                Regarding the

DTPA claim, Defendant contends that the transaction in issue was

statutorily exempt.

     1.    Negligence and Strict Tort Liability

     The    only    challenges    to   these   claims   are    factual     ones.

Restating Defendant’s arguments, the court must determine whether

Plaintiff      has       produced      evidence       that     the        X2    was

underpowered/ineffective, particularly in comparison with the X26

and/or the Pulse, and that its ineffectiveness caused Plaintiff’s

back injury.       As the parties agree that these factual issues are

material, the court’s duty in this regard is to determine whether

Plaintiff has produced sufficient evidence to raise a genuine

dispute.      The court is bound by legal precedent to draw all

justifiable     inferences       in    Plaintiff’s    favor.         As    perhaps

foreshadowed by the court’s identification of disputed facts and

inferences    in    a   prior   section   of   this   memorandum,      the     court

determines that Plaintiff’s evidence raises genuine disputes as to

both of these factual issues, albeit by the slimmest of margins.

     Regarding the X2’s effectiveness, Plaintiff primarily focuses

on evidence of the comparative full pulse charges.                   The evidence


     82
            Doc. 76, Def.’s Mot. for Summ. J. p. 10.

                                        28
supports her position that the full pulse charge is lower than the

electrical output by either the X26 or the Pulse.                                 Defendant

concedes the full pulse charge is one factor in determining power

and effectiveness, but produces evidence that it is not the only

relevant measurement.

      As   to    the   X2’s      performance         on    that    particular     day, the

evidence is conflicting on how long Walker was incapacitated.

Plaintiff       points      to   witness        testimony         that   Walker    got    up

immediately after deployment of the X2.                           Defendant’s evidence

suggests that Walker was incapacitated for the full five-second

cycle.     The court is not at liberty to make that determination.

      The timeline vis-à-vis deployment of the X2 and the fighting

is   one   aspect      of   causation.          If    no    fighting     occurred      after

deployment,      Plaintiff’s        back     injury         was    not   caused     by   the

(in)effectiveness of the X2. Plaintiff’s theory of the timeline of

the first trigger pull and physical engagement with Walker is

supported by the data download from the X26.                         Defendant contends

that the X26 needed to be synchronized to the correct time before

creating a timeline. The court cannot simply take Defendant at its

word that the X26’s internal clock does not keep accurate time.

Moreover, Davis’s testimony does not provide clarification in that

he recalled that Walker jumped up and ran to him after the first

deployment      had    caused      her     to    fall       and    hit   her    face     and,

subsequently, Plaintiff physically pulled Walker off of him. Thus,


                                            29
even though he reported that no fighting occurred after Walker ran

to him, he did report that Plaintiff engaged Walker physically

after   deployment   of    the   X2.        In   light     of    the   evidence   of

conflicting timelines, the jury must decide which is accurate.

       The other aspect of causation is whether the contact with

Walker caused Plaintiff’s back injury.                Plaintiff’s expert and the

Federal Rules of Civil Procedure 35 physician both stated that such

an injury could result from a physical altercation such as that

between Plaintiff and Walker.          But neither said so definitively.

This evidence may be thin, but the court cannot resolve that

factual dispute either.

       This is not a case where the plaintiff failed to produce any

evidence; rather, this is a case where the amount, weight, and

credibility of the evidence is at issue.                 The court acknowledges

that    the   evidence    in   this    case      is    plagued    by   Plaintiff’s

purportedly poor recollection and changes in her account of the

incident, however these are credibility issues. The jury will have

to listen to all of the evidence and decide whom to believe.                 Here,

the justifiable inferences could lead a reasonable jury to the

conclusion that Plaintiff and Walker engaged in hand-to-hand combat

after Plaintiff deployed the X2 and that Plaintiff’s back injury

resulted from that fight.

       Plaintiff has met her summary judgment burden.




                                       30
     2.   Breach of Warranties

     Reliance is an element of a claim for breach of an express

warranty.   See Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 686

n.23 (Tex. 2002)(citing Am. Tobacco Co. v. Grinnell, 951 S.W.2d

420, 436 (Tex. 1997), superseded by statute on other grounds.

Defendant   challenges   Plaintiff’s       evidence   of   reliance.     In

response, Plaintiff does not address Defendant’s arguments or point

to evidence of reliance.       The court is left to assume Plaintiff

abandoned that claim.      Regardless, absent evidence of reliance,

Defendant is entitled to summary judgment in its favor.

     The implied warranties of merchantability and fitness may be

disclaimed.   See Tex. Bus. & Com. Code § 2.316(b).         To disclaim an

implied warranty of merchantability, the language must mention

merchantability   and,   if   written,    must   be conspicuous.       Id.

Disclaimer of an implied warranty of fitness is effective if in

writing and conspicuous.      See id.    The court decides as a matter of

law whether the disclaimer is conspicuous.            See Womco, Inc. v.

Navistar Int’l Corp., 84 S.W.3d 272, 279 (Tex. App.—Tyler 2002, no

pet.)(citing Cate v. Dover Corp., 790 S.W.2d 559, 560 (Tex. 1990).

Disclaimer of an implied warranty is an affirmative defense.            MAN

Engines & Components, Inc. v. Shows, 434 S.W.3d 132, 136 (Tex.

2014).

     In this case, Defendant provided HPD with a copy of its

limited warranty with the quote and also placed a copy of the


                                    31
limited warranty in each X2 box.                It is undisputed that Plaintiff

received the X2 assigned to her in the box with the warranty.                      In

both places, the limited warranty was in bold typeface, making it

conspicuous.83 The limited warranty specifically disclaimed implied

warranties of merchantability and fitness.                These presentations of

Defendant’s disclaimer of the implied warranties of merchantability

and    fitness       met   the   requirements     of    Texas    law.   Therefore,

Defendant      successfully established           its    affirmative    defense    of

disclaimer as a matter of law.

       3.     DTPA

       The DTPA exempts from its coverage any “cause of action

arising from a transaction, a project, or a set of transactions

relating to the same project, involving total consideration by the

consumer of more than $500,000.” Tex. Bus. & Com. Code § 17.49(g).

       It is undisputed that the contract between Defendant and HPD

for the sale of the X2’s far exceeded that amount.                          Plaintiff

responds with largely irrelevant generalizations about the purpose

of    the    DTPA    in    protecting    consumers      from    deceptive    business

practices. Plaintiff argues that the contract was between the City

of Houston and Defendant, not Plaintiff and Defendant.                      The court

does not find that argument helpful to Plaintiff’s cause because it

calls       into    question     the   already    questionable     assertion     that

      83
            Without citation to legal authority, Plaintiff argues that Defendant
points to no evidence that she ever saw the limited warranty and, thus, cannot
prove that it was conspicuous to her. The court finds no legal support for this
argument.

                                           32
Plaintiff is a DTPA consumer.                       See Tex. Bus. & Com. Code §

17.45(4)(defining “consumer” to mean “an individual, partnership,

corporation, this state, or a subdivision or agency of this state

who    seeks         or    acquires     by   purchase       or   lease,   any    goods    or

services”)(emphasis added).

       Relying on Neese v. Lyon, 479 S.W.3d 368 (Tex. App.—Dallas

2015, no pet.), Plaintiff goes further, arguing that even if “the

[c]ourt must attribute the cost of the X2 to the end consumer, the

total unit price for [Plaintiff’s] individual X2 is $950.”84                            This

court disagrees.                 The Neese case involved individuals who sued

attorneys and a private investigator for engaging in barratry by

soliciting them as clients for a personal injury lawsuit.                             See id.

at 374.        Although all individuals were plaintiffs in one lawsuit,

they        were     recruited      separately       and    engaged     the   law     firm’s

representation             separately.         Id.          Collectively,       the    total

consideration             paid    for   representation       exceeded     $500,000,     but,

individually, each plaintiff’s consideration for representation was

less than $500,000.                 Id. at 392.            The court stated, without

elaborating on its findings, “The text of § 17.49(g) supports the

. . . argument that the $500,000 cap must be applied on an

individual-consumer basis.”                  Id.

       That case is not factually analogous, and that court’s legal

justification therein is limited although it appears to rely on a


       84
                   Doc. 89, Pl.’s Resp. to Def.’s Mot. for Summ. J. p. 23.

                                               33
finding that the transactions, in other words, the representation

agreements   were   not   sufficiently   related     to   combine      the

consideration for purposes of the DTPA exemption.

     In contrast, the purchase of numerous X2s by HPD pursuant to

one contract that far exceeded the $500,000 limit clearly fits

within the exemption’s reach.      Accordingly, Defendant met its

burden of proof that it is entitled to summary judgment in its

favor on Plaintiff’s DTPA claim.

                          IV.   Conclusion

     Based on the foregoing, the court DENIES Plaintiff’s motion to

exclude and GRANTS IN PART AND DENIES IN PART Defendant’s motion to

exclude.   The court GRANTS IN PART AND DENIES IN PART Defendant’s

Motion for Summary Judgment.

     SIGNED in Houston, Texas, this 29th day of March, 2019.




                                      ______________________________
                                         U.S. MAGISTRATE JUDGE




                                 34
